                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

IRVIN MAURICE HAZEL,                )
                                    )
                  Petitioner,       )                No. 2:05-cr-722-DCN-1
                                    )
            vs.                     )                        ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

       This matter is before the court upon petitioner Irvin Maurice Hazel’s (“Hazel”)

motion to vacate pursuant to 28 U.S.C. § 2255, ECF No. 66, and the United States of

America’s (“the government”) motion to dismiss, ECF No. 79. For the following

reasons, the court denies Hazel’s § 2255 motion and grants the government’s motion to

dismiss.

                                  I. BACKGROUND

       On January 3, 2006, Hazel pleaded guilty to possession with the intent to

distribute cocaine and marijuana in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C),

and 841(b)(1)(D); being a felon in possession of firearms and ammunition in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e)(1); and using and carrying a firearm during

and in relation to a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). On

May 11, 2006, this court sentenced Hazel to a term of 262 months’ imprisonment after

finding that he was a career offender under the United States Sentencing Guidelines

(“U.S.S.G.” or “Sentencing Guidelines”) §§ 4B1.1 and 4B1.2. At the time, the

Sentencing Guidelines were advisory, not mandatory.



                                             1
       Hazel filed his first motion pursuant to 28 U.S.C. § 2255 on February 10, 2012,

ECF No. 47, which was denied on the merits on June 20, 2012, ECF No. 55. Hazel then

sought authorization from the Fourth Circuit to file a successive 2255 motion based on

Johnson v. United States, 135 S. Ct. 2551 (2015). The Fourth Circuit granted

authorization on June 21, 2016, ECF No. 66-1, and Hazel filed his motion on the same

day, ECF No. 66. The court stayed the case on August 4, 2016 pending the outcome of

Beckles v. United States, 137 S. Ct. 886 (2017). ECF No. 71. The court subsequently

lifted the stay on November 22, 2019, ECF No. 72, and the government filed a motion to

dismiss on January 7, 2020, ECF No. 79. Hazel responded to the motion on January 8,

2020. ECF No. 80.

                                    II. STANDARD

       Pursuant to 28 U.S.C. § 2255(a):

       A prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the sentence
       was imposed in violation of the Constitution or laws of the United States,
       or that the court was without jurisdiction to impose such sentence, or that
       the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.

The petitioner must prove the grounds for collateral attack by a preponderance of the

evidence. 1 See King v. United States, 2011 WL 3759730, at *2 (D.S.C. Aug. 24, 2011)

(citing Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958)).




       1
          In deciding a § 2255 petition, the court shall grant a hearing, “[u]nless the
motion and the files and records of the case conclusively show that the prisoner is entitled
to no relief.” 28 U.S.C. § 2255(b). The court has reviewed the record in this case and has
determined that a hearing is not necessary.
                                             2
                                     III. DISCUSSION

        Hazel argues that he is entitled to relief under § 2255 because in light of Johnson,

he no longer qualifies as a career offender under the Sentencing Guidelines. Hazel

explains that Johnson held that the residual clause of the Armed Career Criminal Act is

unconstitutionally vague, and “[i]t follows from Johnson that the identical residual clause

in the Guidelines is also void for vagueness.” ECF No. 66 at 4. As such, Hazel argues,

his career offender designation can only stand if his conviction for assault with the intent

to kill qualifies as a crime of violence under the Sentencing Guideline’s enumerated

clause or elements clause. Hazel contends that his conviction does not fall within either

clause, meaning that he is entitled to relief.

        In its motion to dismiss, the government argues that Hazel’s 2255 motion should

be denied on two grounds. First, the government contends that Hazel failed to obtain

authorization from the Fourth Circuit prior to filing his 2255 motion, which warrants

dismissal of his motion. As discussed above, Hazel did obtain authorization from the

Fourth Circuit; therefore, the court declines to dismiss Hazel’s motion on this ground.

        Next, the government argues that Hazel’s motion fails on the merits because the

Beckles court held that Johnson does not apply to the advisory Sentencing Guidelines.

The court agrees. Beckles clearly held that § 4B1.2(a)’s residual clause in the advisory

Sentencing Guidelines is not unconstitutionally vague. 137 S. Ct. 886. Therefore,

Beckles precludes Hazel’s argument that the residual clause of § 4B1.2(a) is

unconstitutionally vague based on Johnson.

        Despite Beckles’s clear holding, Hazel argues that Beckles is not fatal to his 2255

motion. Hazel explains that after Beckles, the Supreme Court applied Johnson to hold



                                                 3
that the residual clause of 18 U.S.C. § 16(b) is also unconstitutionally vague in Sessions

v. Dimaya, 138 S. Ct. 1204 (2018). Hazel then notes that Chief Justice Roberts stated in

his dissent that “§ 16 serves as the universal definition of ‘crime of violence’ for all of

Title 18 of the United States Code.” Sessions, 138 S. Ct. at 1421 (Roberts, C.J.

dissenting). Hazel argues that as such, the statute authorizing the Sentencing

Commission to promulgate the Sentencing Guideline’s career offender designation, 28

U.S.C. § 994, bases its definition of a “crime of violence” on 18 U.S.C. § 16(b), meaning

that the holding of Dimaya extends to the Sentencing Guidelines through 28 U.S.C.

§ 994. While this argument is an interesting attempt to circumvent Beckles’s holding, it

does not convince the court that it can ignore Beckles’s explicit conclusion that the

advisory Sentencing Guidelines’s residual clause is not void for vagueness. Because

Hazel’s motion is based on his challenge to his career offender designation under the

advisory Sentencing Guidelines, Beckles clearly applies, and Hazel’s argument that the

residual clause is unconstitutional fails. The court cannot ignore binding Supreme Court

precedent. Even if Hazel’s predicate convictions did not qualify as a crime of violence

under the elements clause or force clause, as Hazel argues, Hazel provides no argument

as to why those convictions do not fall within the still-valid residual clause. Therefore,

the court denies Hazel’s motion and grants the government’s motion.

       Rule 11(a) of the Rules Governing Section 2255 Proceedings provides that the

district court “must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). An applicant satisfies this standard by establishing that reasonable jurists



                                              4
would find that the district court’s assessment of the constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district court is likewise

debatable. Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Here, Hazel does not

meet this standard because there is nothing debatable about the court’s resolution of his

2255 petition.

                                   IV. CONCLUSION

       For the foregoing reasons, the court DENIES Hazel’s § 2255 motion and

GRANTS the government’s motion to dismiss.

       AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

January 28, 2020
Charleston, South Carolina




                                             5
